Citation Nr: 1734230	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-33 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims for service connection for tinnitus and bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened the claims for service connection for tinnitus and bilateral hearing loss, but continued to deny the claims on the merits.  The Veteran filed a timely notice of disagreement in July 2011.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and bilateral hearing loss before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In January 2017, the Board remanded the case so that the Veteran could be afforded a videoconference hearing.  In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In the decision below, the Board grants the Veteran's claim to reopen the claims for service connection for tinnitus and bilateral hearing loss.  The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In 1985, the Manitowoc, Wisconsin RO denied service connection for tinnitus and bilateral hearing loss on the basis that there was no evidence to relate the disabilities to the complaints in service.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

2.  In November 2008, the RO reopened the claims for service connection for tinnitus and bilateral hearing loss, but continued to deny the claims on the merits.  The Veteran did not perfect an appeal on the matter; therefore, the decision became final.

3.  Evidence received since the November 2008 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for tinnitus and bilateral hearing loss and therefore is material evidence.

4.  Affording the Veteran the benefit of the doubt, it has been shown that his tinnitus is related to active service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claims of service connection for tinnitus and bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim to reopen entitlement to service connection for tinnitus and bilateral hearing loss and granting the claim for service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Claim to Reopen

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1985 rating decision, the Veteran was denied service connection for tinnitus and bilateral hearing loss on the basis that there was no evidence to relate the disabilities to the complaints in service.  The Veteran did not file a notice of disagreement (NOD).  

In August 2005, the Veteran attempted to reopen his claims for service connection for tinnitus and bilateral hearing loss.  The RO denied the claim in a March 2006 rating decision on the basis that new and material evidence had not been submitted, including for failure to report for a scheduled VA examination.  The Veteran did not file an NOD. 

In March 2008, the Veteran attempted to reopen his claims for service connection for tinnitus and bilateral hearing loss.  The RO denied the claims in an August 2008 rating decision on the basis that new and material evidence had not been submitted, including for failure to report for a scheduled VA examination.  The Veteran notified the RO that he failed to report to the examination due to a lack of transportation and a new examination was scheduled.  In November 2008, the RO reopened the claims for service connection for tinnitus and bilateral hearing loss, but continued to deny the claims on the merits.  The Veteran filed an NOD in December 2008 and the statement of the case (SOC) was issued in May 2009.  The Veteran did not perfect an appeal on the matters. 

In December 2010, the Veteran again filed to reopen his claims for service connection for tinnitus and bilateral hearing loss.  

Since the November 2008 rating decision, evidence added to the claims file includes VA treatment records and a May 2011 VA examination.    

A November 2010 VA treatment record notes that the Veteran was prescribed hearing aids and that his hearing loss was consistent with age and a history of noise exposure.  The Veteran was afforded a VA examination in May 2011.  The VA examiner stated that due to only whispered voice testing being performed at separation, association of cause of the Veteran's hearing disabilities could not be established, but that it was the examiner's opinion that the Veteran's hearing loss was less likely than not related to or caused by in-service noise exposure. 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final November 2008 rating decision.  

The Veteran has current tinnitus and bilateral hearing loss and has reported that these symptoms began during service and have continued since.

Thus, new evidence submitted since the RO's November 2008 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's November 2008 decision, and reopening the claims of service connection for tinnitus and bilateral hearing loss is warranted.  The Veteran's appeal is granted only to this extent.


Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 
  
Analysis

The Veteran contends that service connection is warranted for his tinnitus.  The Veteran states that he was exposed to recurrent acoustic trauma during service as a helicopter aviation technician.  Specifically, he states that he was exposed to backfiring off of helicopters and firing of weapons on the rifle range and that his tinnitus began during service.  See April 2017 hearing testimony; see also October 2008 and May 2011 VA examination reports. 

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See October2008 VA examination report.  Thus, a current disability is shown.

The Veteran's DD 214 reflects that he was an aircraft electronics technician and received a rifle sharpshooter badge.  However, the Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  In addition, the Veteran's November 1967 enlistment and October 1969 separation exams were normal with regards to any type of hearing loss or injury, and the Veteran self-reported that he had no hearing loss or other ear trouble related to hearing loss or tinnitus on the examinations.  However, according to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is highly probable that an aircraft maintenance technician was exposed to hazardous noise.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.  

A January 1985 VA examination report reflects that the examiner diagnosed the Veteran with moderate bilateral hearing loss with claimed tinnitus. 

An October 2008 VA examination report reflects that the examiner found that the Veteran had normal hearing bilaterally during his November 1967 enlistment and October 1969 separation examinations.  The examiner noted that the Veteran reported that his tinnitus began during service and that the Veteran remembered joking about the buzzing in his ears with his fellow soldiers.  The examiner noted the Veteran's post-service occupational exposure included his time as a welder, in which he used hearing protection, and as an auto mechanic, where he was exposed to impact wrench and engine noise, and in construction, where he was exposed to sounds of sawing and hammering, neither of which he reported using hearing protection.  The examiner opined that, despite the Veteran's reported onset of tinnitus during service, any opinion as to whether the Veteran's tinnitus was related to service would be speculative, as the Veteran's service treatment records were silent for reports of tinnitus and his significant history of occupational noise exposure could have at least contributed to his current experience of tinnitus. 

A November 2010 VA treatment record notes that the Veteran was prescribed hearing aids.

The Veteran afforded a VA examination in May 2011.  The examiner found that the Veteran had normal hearing bilaterally during his entrance and separation examinations.  The examiner noted that the Veteran reported onset of his tinnitus while in boot camp, but that his service treatment records and VA treatment records were silent with regards to treatment for tinnitus.  The examiner also noted the Veteran's 40 years of post-service occupational exposure with reported use of hearing protection.  The examiner found that the Veteran's tinnitus was as likely as not a symptom of his diagnosed hearing loss, but opined that both were less likely than not related to in-service noise exposure.  The examiner stated that since calibrated, frequency specific audiometrics were not available at separation, association of cause could not be established and that based on the Veteran's extensive occupational noise exposure and silent treatment records for tinnitus, it was less likely than not related to or caused by in-service noise exposure.   

The Board finds that the October 2008 and May 2011 examination reports are inadequate.  Although both examiners noted the Veteran's use of ear protection during his post-service occupations, neither examiner mentioned this while rendering their opinions, but rather only mentioned the Veteran's reported history of occupational noise exposure.  Furthermore, both examiners noted the lack of post-service treatment records, but neither mention the Veteran's diagnosis of hearing loss and complaints of tinnitus during his January 1985 VA examination and the May 2011 examiner did not mention that the Veteran had been prescribed hearing aids in November 2010.  Thus, the opinions regarding the etiology of the Veteran's tinnitus are afforded less probative value.

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  Service personnel records show that his MOS was that of an aircraft maintenance technician and that he received a rifle sharpshooter badge.  He states that he was exposed to loud noises while on the rifle range and while working with the helicopters.  He states that he experienced tinnitus since service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

The Board notes that the Veteran has made conflicting statements regarding the onset of his tinnitus, in that he reported during his April 2017 Board hearing that he did not notice his tinnitus until after service.  However, the Board finds that, based on all the evidence, including earlier reports that his tinnitus began during service, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

New and material evidence having been received, the application to reopen claims for service connection for tinnitus and bilateral tinnitus is granted. 

Entitlement to service connection for tinnitus is granted.



REMAND

The Veteran reports that he first noticed his hearing loss during training, when he had to sit at the front of the room to hear during training classes.  See April 2017 hearing testimony.  The Veteran states that he was exposed to recurrent acoustic trauma during service as a helicopter aviation technician.  Specifically, he states that he was exposed to helicopters noise (backfiring) and firing of weapons on the rifle range.  Id. 

The Veteran was afforded a VA examination in October 2008.  The examiner found that the Veteran had normal hearing bilaterally during his November 1967 enlistment and October 1969 separation examinations.  The examiner noted that the Veteran reported the onset of his hearing loss during service and he needed commands repeated.  The examiner noted the Veteran's post-service occupational exposure included his time as a welder, in which he used hearing protection, and as an auto mechanic, where he was exposed to impact wrench and engine noise, and in construction, where he was exposed to sounds of sawing and hammering, neither of which he reported using hearing protection.  The examiner opined that an opinion could not be provided without resorting to mere speculation.  The examiner noted that the Veteran's hearing during service was screened using whispered voice testing and that whispered voice testing was a rudimentary test known for being insensitive to high frequency hearing loss such as that exhibited by the Veteran.  Furthermore, the effects of his significant history of occupational exposure could not be separately determined.  

The Veteran was afforded a VA examination in May 2011.  The examiner found that the Veteran had normal hearing bilaterally during his entrance and separation examinations.  However, the examiner also noted that the whispered voice test was insensitive to high frequency hearing loss, which is most often the result of noise exposure.  The examiner noted that the Veteran's service treatment records and VA treatment records were silent with regards to complaint of or treatment for bilateral hearing loss and noted the Veteran's 40 years of post-service occupational exposure with reported use of hearing protection.  The examiner found that the Veteran's bilateral hearing loss was less likely than not related to in-service noise exposure.  The examiner stated that since calibrated, frequency specific audiometrics were not available at separation, association of cause could not be established and that based on the Veteran's extensive occupational noise exposure and silent treatment records for bilateral hearing loss, it was less likely than not related to or caused by in-service noise exposure.   

The Board finds that the October 2008 and May 2011 examination reports are inadequate.  Although both examiners noted the Veteran's use of ear protection during his post-service occupations, neither examiner mentioned this while rendering their opinions, but rather only mentioned the Veteran's reported history of occupational noise exposure.  Furthermore, both examiners noted the lack of post-service treatment records, but neither mention the Veteran's diagnosis of hearing loss during his January 1985 VA examination and the May 2011 examiner did not note that the Veteran had been prescribed hearing aids in November 2010. 

Therefore, an addendum opinion is warranted in order to determine the etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the May 2011 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service.

The Board notes that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing at entrance to and separation from service.  The examiner is asked to comment on the Veteran's lay statements regarding his in-service noise exposure.

The examiner should provide a detailed rationale for the opinion. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


